Mb. Justice Moobe
delivered the opinion of the court.
1. The evidence discloses that prior to the purchase of the farm in Marion County, Oregon, Oberlin and his wife had resided about ten years in Deuel County, Nebraska, where she owned an irrigated farm of 160 acres, and title to which was secured by purchase, and an equal area of land, which was her mother’s homestead, title thereto being obtained by devise. Eighty acres of the latter tract Mrs. Oberlin sold March 30, 3903, for $100. She sold the irrigated land July 25, 1903, for $2,200, receiving $1,000 cash and taking a mortgage on the premises as security for $1,200. The remainder of the pasture land she sold August 7, 1903, for $100. No cash was received upon the sales of land devised to her. Mrs. Oberlin had also owned livestock and other personal property, which in 1903 she sold for $700. Her husband had owned in that state a homestead, which he sold in 1898 for $500. Thereafter he owned no other land in Nebraska, and was engaged in cultivating his wife’s farm and other leased lands. He was, however, the owner of horses and other personal property, which in 1903 he sold for $500.
Having thus disposed of their property in Nebraska, Oberlin and his wife came to Oregon in August, 1903, and soon thereafter purchased- the. farm in Marion County, taking the title in their names as tenants by the entirety. In order to secure the money necessary *567to make the first payment of $1,000 on the purchase, Oberlin presented to the plaintiff bank two Nebraska checks drawn in his favor, and received in cash $1,490.66, the amount thereof. He also had credit in the plaintiff’s bank for other Nebraska checks issued to him as follows: October 23,1903, $429.50; November 7, 1903, $134; January 26, 1904, $125.40; November 7, 1904, $95.50; and October 21, 1905, $1,314.55.
Mrs. Oberlin testified that her husband had no interest whatever in the irrigated farm, pasture land or personal property which she owned in Nebraska; that after a sale of her lands, goods and chattels in that state checks were secured to facilitate the transportation to Oregon of the greater part of her money; that when the farm in Marion County was purchased she and her husband agreed that, since they had no children, the deed should be executed to them as husband and wife, so that the survivor might take title to the premises upon the death of the other; that Mr. Oberlin then promised to repay her the sum of $1,000, which she advanced on account of the purchase of the land; that all the other sums received from Nebraska and deposited in the bank to the credit of her husband were her money, a statement of which amounts, with interest thereon for the time retained, is set forth in their account, amounting to $4,034; that she let him have the money, but did not know how he expended it; and that his interest in the land was conveyed to her “because,” as she testified,.“I wanted my money to do something; that he had had it just as long as I could stand it.”
Martin Adams, the cashier of the bank, testified that after the bargain for the purchase of the Marion County land was concluded he was informed by Oberlin that as soon as a deed to the premises could be executed he would be the owner of the farm; that at different *568times from that year, 1904, until that of 1907, the witness having loaned various sums of money to Oberlin, to enable him properly to cultivate and harvest hops, the latter, referring thereto, said to Adams, “These buildings and improvements cost me more than I expected by a good deal,” further saying, “Of course I own the place, and will give you a mortgage, if you yant it. ’ ’ In response to the offer, the witness replied: “No, if you can get a good price for your hops, you can liquidate that. I didn’t take any mortgage. He told me he had a farm back in Nebraska, all river bottom land. On that land they raised com and alfalfa, and fed hogs. His income was from $1,000 to $1,500 up to $2,000 a year, owing to the price of hogs. As a matter of fact, of course,- on the strength of that, I never demanded a mortgage. I took the man to be absolutely honest.” Adams further testified that on May 15, 1905, Mrs. Oberlin drew a sight draft on a party in Nebraska for $77.35, directing that sum to be credited to her husband’s account, saying it was in the family.
Certified copies of the deeds executed by Mrs. Oberlin and her husband of the irrigated farm and pasture lands were offered in evidence at the trial and also of the deed conveying the irrigated land to her, the expressed consideration therefor being $1,000. The copy of the deed of the irrigated farm executed by Mrs. Oberlin and her husband recites a consideration of “twenty-two no/100 dollars” — evidently the word “hundred” having been omitted. Mrs. Oberlin and her husband severally stated upon oath that $2,200 was the consideration paid for that land. We think the evidence is sufficient in this respect, for it is hardly to be supposed that land for which $1,000 was originally paid would be sold for only $22.
*5692. A careful examination of all the testimony given at the trial convinces us that Mrs. Oberlin was the owner of the Nebraska lands referred to, in which her husband had only an inchoate interest; that the sum of $1,000, which was the only money paid by him or her on account of the purchase of the Marion County land, belonged to her; that after the purchase of that farm most of the money, evidenced by Nebraska checks or drafts, which was deposited in plaintiff’s bank to the credit of Oberlin belonged to his wife; that while the testimony does not show a promise on his part to repay her any sum, except the $1,000 first received, it does not appear from the evidence that she gave him the money which he thus received or that she participated in any manner in .'fis undertakings to improve the farm, or tn cultívale or harvest hops', id tat her statement to the cashier of plaintiff’s bank, which she denies, that the money so deposited “was all in the family,” evidences only a loan to her husband; and that Oberlin was indebted to his wife in the sums stated in their written account, and also indebted to De Yol in the sum thus admitted. De Yol had been a member of their family about 17 years, having made his home with them since he was about 14, and, this being so, it is not strange that his wages were allowed to accumulate.
We believe that Mrs. Oberlin’s claim against her husband was bona fide; that he had a right to favor her and her nephew as creditors; and that the transaction between them should be upheld.
It'follows that the decree should be reversed and the suit dismissed, and it is so ordered.
Reversed : Suit Dismissed.
Mr. Chief Justice McBride, Mr. Justice Burnett and Mr. Justice Ramisey concur.